Order, Supreme Court, New York County (Emily Jane Goodman, J.), entered February 15, 2011, which denied respondent’s cross motion to dismiss the petition, unanimously reversed, on the law, without costs, the cross motion granted, the petition denied, and the proceeding brought pursuant to CPLR article 78 dismissed.
The proceeding is barred by the statute of limitations since petitioner failed to file his petition within the time required by CPLR 217 (1), namely, four months after respondent issued its *661final determination on December 16, 2009 (see Matter of Thorton v New York City Hous. Auth., 100 AD3d 556, 557 [1st Dept 2012]). This Court cannot extend the statute of limitations (see CPLR 201), nor does it have discretion to address the merits of petitioner’s other arguments (Thorton at 557). Concur—Sweeny, J.E, Saxe, Moskowitz, Gische and Clark, JJ. [Prior Case History: 2011 NY Slip Op 30485(U).]